Me. Justice Heewandez
delivered the opinion of the Court: According to the provisions of paragraph 5 of article 1691 of the Law of Civil Procedure, in order that an appeal in cassation may lie for error of procedure, based on-a refusal to hear evidence, it is necessary that such evidence shall be admissible according to law, and that the failure to admit the same may have left a party without a defence.
The confession to be made by the defendant, which the Arecibo Court refused to hear was not admissible in evidence, inasmuch as it was not presented in writing in accordance with the provisions of Rule 52 of General Order No. 118, Series of 1899; and since the interrogatories upon which it was to be based had not been prepared, it cannot be • said that the lack of such evidence did- or did not prevent the plaintiff from proving his case; the appeal therefore does not lie, since it fails to come within the legal provision upon which it is based.
We adjudge that we should declare, and do declare, that the appeal in cassation for error of procedure taken by Kuinlan, does not lie, and the costs of this proceeding are taxed against the said Kuinlan. This decision will be communicated to the trial Court; and the- attention of the Court will be in due time directed to the appeal for error of law for the determination thereof.
Messrs. Chief Justice Quiñnes and Associate Justices Fi-gueras, Sulzbacher and MacLeary concurring.